Citation Nr: 0202178	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-08 204 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to extension of a temporary total disability 
evaluation on the basis of need for convalescence beyond July 
31, 2000, under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Excision of loose bodies from the left shoulder was 
performed on May 23, 2000; a temporary total convalescent 
rating was assigned for the period from May 23, 2000, through 
July 31, 2000.

2.  An additional period of convalescence through October 
2000, is shown to have been necessitated by the medical 
evidence.


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating following surgery, from July 31, 2000, 
through October 10, 2000, are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); See 
66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.156, 3.159).  Hereinafter known 
collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The applicable regulation, 38 C.F.R. § 4.30 (2001), provides 
that a total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3), set forth below, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one major 
joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a) (2) 
or (3) of this section upon approval of the Adjudication 
Officer.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that notations 
in the medical record as to the veteran's incapacity to work 
after surgery must be taken into account in the evaluation of 
a claim brought under the provisions of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. 
West, 11 Vet. App. 427, 430 (1998).  Furthermore, the Court 
has noted that the term "convalescence" does not necessarily 
entail in-home recovery.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The Board is 
obliged to render its decision based on the evidence of 
record, and cannot substitute its own medical judgment.  
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Futch v. 
Derwinski, 2 Vet. App. 204, 207 (1992).

A review of the record demonstrates that the RO granted 
service connection for symptomatic dislocation of the left 
shoulder with subluxation recurrence and assigned a 20 
percent disability evaluation in a January 1978 rating 
determination.  

Treatment records received in conjunction with the veteran's 
claim demonstrate that the veteran had loose bodies excised 
from his left shoulder on May 23, 2000.  The next day, his 
incision was clean, dry, and intact.  He was discharged and 
told to continue physical therapy on an outpatient basis.  
The veteran was told to follow up with the orthopedic clinic 
in two weeks and again in six weeks.  

In a June 16, 2000, letter, the veteran's VA physician 
indicated that the veteran would need 30 days of 
convalescence for surgery that he had had in May 2000.  He 
noted that he veteran was okayed for light duty that did not 
require use of his left shoulder.  The physician further 
stated that the veteran's rehabilitation would span three 
months before returning to full duty.  

At the time of a July 28, 2000, follow-up visit, the veteran 
was noted to be undergoing physical therapy three days per 
week.  It was indicated that his last therapy had been on 
June 30, 2000.  He had subsequently gone on vacation to the 
Hawaiian Islands where he was involved with scuba diving once 
a day for a two-week period.  

Physical examination of the left shoulder revealed an 
anterior scar which was well healed without evidence of 
infection.  Active range of motion was as follows: flexion to 
110 degrees, extension to 20 degrees, internal rotation to 
L4, external rotation to 20 degrees, and abduction to 80 
degrees.  There was some popping crepitus with movement.  X-
rays of the left shoulder revealed excellent post-surgical 
position of the shoulder components.  The plan was to refer 
the veteran to physical therapy for passive range of motion, 
and then strengthening after the veteran had achieved range 
of motion arc.  A recheck was ordered in six weeks.  

In a September 6, 2000, private outpatient progress report, 
the veteran was noted to be progressing towards all goals.  
Range of motion and strength were noted to be improving but 
deficits persisted.  The veteran was capable of lifting 4 to 
5 pounds overhead with fair scapulo-humeral functioning.  

At the time of a September 28, 2000, visit, the veteran was 
noted to have been going for physical therapy and to still 
have some weakness in forward flexion.  He was continuing to 
do his exercises both at home and with his therapist.  

Physical examination revealed that the veteran's strength was 
-5/5 for external rotation and forward flexion.  5/5 strength 
was reported for both internal rotation and abduction.  Range 
of motion was as follows:  flexion to 160 degrees, abduction 
to 150 degrees, external rotation to 30 degrees, and internal 
rotation to L5.  The veteran did have some mobility of his 
left AC joint.  Neurovascular examination was intact and the 
wound was well-healed.  

The plan was to continue the veteran's physical therapy for 
four weeks at two visits per week for 30 minutes each.  The 
veteran was to be working primarily on strength and motion.  
The examiner indicated that he had filled out an insurance 
form noting the veteran being possibly returned to work if 
released by the attending physician on October 10, 2000.  He 
noted that the veteran should otherwise be considered 
disabled and not be able to go back to work full time.  The 
examiner stated that he did not feel that the veteran could 
go back to his job at the plywood mill pulling plyboards.  He 
further noted that the veteran told him that his employer 
would not ok light duty work.  

At the time of an October 10, 2000, visit, the veteran 
reported that he had no new complaints and inquired as to 
whether he would be able to return to work.  

Physical examination revealed range of motion as follows:  
forward flexion 110 degrees, abduction to 150 degrees, 
external rotation to 30 degrees as compared to 60 on the 
right, and internal rotation to the thoraco-lumbar junction.  
Neurovascular examination was within normal limits and the 
incision was well healed.  He had no apprehension sign and he 
could not be subluxed either anteriorly or posteriorly.  He 
also had a negative sulcus sign.  

The examiner noted that the veteran was doing quite well and 
that he would be cleared to return to work on a full-time 
basis.  He had no limitation other than to work no more than 
40 hours per week.  

In a November 14, 2000, letter, the occupational health nurse 
from the veteran's employer indicated that the veteran was 
off work on a medical leave from May 19, 2000, to October 15, 
2000, inclusive.  She noted that because it was not an on the 
job injury, the veteran did not qualify for light duty work 
according to company policies and procedures.  She indicated 
that the only way that the veteran could return to work was 
with a full duty medical release from his physician.  She 
further stated that the veteran returned to work on October 
16, 2000, when his doctor declared him medically stationary 
and able to return to his full work duties.  She also noted 
that the veteran had worked his regular job at full-time 
capacity since October 16, 2000.  

The Board initially notes that the provision of 38 C.F.R. 
§ 4.30, part (1) has been met in that the veteran had surgery 
which necessitated at least one month of convalescence.  
Following the May 23, 2000, left shoulder surgery, a 
temporary total rating was assigned from May 23, 2000, 
through July 31, 2000.  In this case, the veteran claims that 
an extension beyond July 31, 2000, is appropriate.

The Board notes that in his June 16, 2000, letter, the VA 
physician noted that the veteran would only need 30 days of 
convalescence for surgery he had in May 2000.  He also 
indicated that the veteran was okayed for light duty which 
did not involve the use of his left shoulder.  Moreover, at 
the time of a July 28, 2000, visit, the veteran was noted to 
have gone to Hawaii for vacation for two weeks and to have 
gone scuba diving at least one time a day for the two week 
period.  The plan at that time was to refer the veteran for 
physical therapy, first for passage range of motion and then 
for active range of motion.  

Furthermore, at the time of a September 6, 2000, visit, the 
veteran was noted to be able to lift 4 to 5 pounds over his 
head.  It was further indicated that he was progressing 
toward all goals.  In addition, at the time of a September 
28, 2000, visit, the veteran had almost normal strength in 
all directions with flexion to 160 degrees, abduction to 150 
degrees, external rotation to 30 degrees and internal 
rotation to L5.  Neurovascular examination was noted to be 
intact and the wound was well-healed.  

However, the examiner indicated that the veteran should be 
considered disabled and not able to go back to work full-time 
until being released by the attending physician.  The 
examiner further indicated that the veteran could not go back 
to his job of pulling plywood at the time of the examination.  
The veteran was not released to go back to work until his 
October 10, 2000, visit.  It was only at that time that he 
was cleared to return to work on a full-time basis.  

The Board also notes that the November 2000 letter from the 
veteran's employer indicated that the veteran did not qualify 
for light duty work as his surgery did not result from an on 
the job injury.  

The Board finds that the appellant is entitled to an 
extension based on the evidence of record.  In the September 
28, 2000, follow-up VA report, the examiner found that the 
veteran needed to continue with therapy and that he should be 
considered disabled and not able to return to work.  The 
veteran was not found to be able to return to work until 
October 10, 2000.  The competent and credible medical 
statements submitted by the veteran's VA care providers 
demonstrate that he was still convalescing until being 
released to return to work on October 10, 2000.
 
The Court has repeatedly established that the VA must make 
decisions based on the record.  This fact was again noted 
when the Court addressed the issue of a convalescence rating.  
The evidence that addresses whether an extension should be 
granted favors the veteran.  Therefore, the Board accepts the 
evidence and grants the extension through October 2000.  In 
reaching this determination, the Board is guided by the Court 
in Felden.  Convalescence is the stage of recovery following 
a surgical operation.  The word recovery means the act of 
regaining or returning to a normal or healthy state.  
Convalescence does not require house confinement.  Felden v. 
West, 11 Vet. App. 427 (1998).  The fact that the veteran was 
cleared for light duty so long as he did not use the 
shoulder, does not establish that convalescence was no longer 
required for the shoulder.  Although there may be a 
distinction between rehabilitation and convalescence, we are 
presented with no competent evidence that the veteran could 
have returned to work, and use the shoulder, prior to the 
date set by the medical professionals.

However, this same evidence does not demonstrate that an 
extension of the temporary total convalescent rating beyond 
October 2000, is warranted.  At the time of the October 10, 
2000, visit, the veteran was noted to have no limitations and 
to be able to return to work.  



ORDER

An extension of a temporary total convalescent rating through 
October 2000, under the provisions of 38 C.F.R. § 4.30 is 
granted, subject to the laws and regulations governing the 
award and disbursement of monetary benefits.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

